DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 339-358 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 339, 351 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 56,  of U.S. Patent NO. 11470427 (US Application No. 17168287). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the scope of the claims as shown for example in the table below:
17813534
17168287
339. A hearing aid system for providing audio signals based on tracked lip movements, the hearing aid system comprising: a wearable camera configured to capture a plurality of images from an environment of a user; at least one microphone configured to capture sounds from an environment of the user; and at least one processor programmed to: receive the plurality of images captured by the camera; identify a representation of an individual in at least one of the plurality of images; identify a lip movement associated with a mouth of the individual, based on analysis of the plurality of images; receive audio signals representative of the sounds captured by the at least one microphone; identify, based on analysis of the sounds captured by the at least one microphone, an audio signal associated with a voice of the individual; and cause transmission of the audio signal to a hearing interface device configured to provide sound to an ear of the user.
1. A hearing aid system (and a system capable of performing the method) for selectively amplifying audio signals based on tracked lip movements, the hearing aid system comprising: a wearable camera configured to capture a plurality of images from an environment of a user; at least one microphone configured to capture sounds from an environment of the user; and at least one processor programmed to: receive the plurality of images captured by the camera; identify a representation of at least one individual in at least one of the plurality of images; identify at least one lip movement associated with a mouth of the individual, based on analysis of the plurality of images; receive audio signals representative of the sounds captured by the at least one microphone; identify, based on analysis of the sounds captured by the at least one microphone, at least a first audio signal associated with a first voice and at least a second audio signal associated with a second voice different from the first voice; cause selective conditioning of the first audio 
signal based on a determination by the at least one processor that the first audio signal is associated with the identified at least one lip movement associated with the mouth of the individual; and cause transmission of the selectively conditioned first audio signal to a hearing interface device configured to provide sound to an ear of the user.







Claim(s) 339, 351 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 10, 12, 21 of copending U.S. Application No. 17152167. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are anticipated by the scope of the claims as shown for example in the table below:
17813534
17152167
339. A hearing aid system for providing audio signals based on tracked lip movements, the hearing aid system comprising: a wearable camera configured to capture a plurality of images from an environment of a user; at least one microphone configured to capture sounds from an environment of the user; and at least one processor programmed to: receive the plurality of images captured by the camera; identify a representation of an individual in at least one of the plurality of images; identify a lip movement associated with a mouth of the individual, based on analysis of the plurality of images; receive audio signals representative of the sounds captured by the at least one microphone; identify, based on analysis of the sounds captured by the at least one microphone, an audio signal associated with a voice of the individual; and cause transmission of the audio signal to a hearing interface device configured to provide sound to an ear of the user.
1. A hearing aid system for processing audio signals, the hearing aid system comprising: a wearable  camera configured to capture a plurality of images from an environment of a user; at least one microphone; and at least one processor programmed to: receive an audio signal representative of sounds captured by the at least one microphone during a time period; receive the plurality of images captured by the wearable camera; process the audio signal in a first mode, wherein the first mode includes processing the audio signal based on audio data accumulated in a buffer prior to the time period; detect, based on the plurality of images, a change in the active speaker from a first individual to a second individual; and cease processing of the audio signal in the first mode based on the detected change in the active speaker, and process the audio signal in a second mode, wherein the second mode differs from the first mode.

4. The system of claim 1, wherein detecting the change in the active speaker is based on lip movements of at least one of the first individual or the second individual.
5. The system of claim 1, wherein processing the audio signal in the first mode comprises determining an identity of the first individual based on at least one of a lip reading or a voice.



Allowable Subject Matter
Claims 340-350, 352-358 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653